NUMBER 13-09-515-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHARLES ORR,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
                Before Justices Rodriguez, Vela, and Perkes
                   Memorandum Opinion by Justice Vela
      A jury found appellant, Charles Orr, guilty of murder, see TEX. PENAL CODE ANN. §

19.02(b)(1) (West 2003), and assessed punishment at life imprisonment, plus a $10,000

fine. By a single issue, appellant argues the trial court erred by denying his motion for

mistrial after the prosecutor made an improper comment during punishment-phase

closing argument. We affirm.
                                    I. PUNISHMENT HEARING

       The relevant evidence pertaining to the trial court's denial of the mistrial is as

follows: Terry Dunning and appellant were members of the "Arian Brotherhood" while

incarcerated in a Texas state jail facility. When asked how he knew appellant was an

Arian Brotherhood member, Dunning said, "[H]e [appellant] told me."                    When the

prosecutor asked Dunning if he knew "of any tattoos or markings that Arian Brotherhood

members have or carry," he said, "Lightning bolt, swastikas." On cross-examination,

Dunning testified appellant "has lightning bolts on his arm."

       Officer Paul Lisowski, who worked in the gang unit of the Corpus Christi Police

Department, testified that "[m]ost gangs use tattoos as a symbol of who they are or

recognition. . . . Arian Brotherhood of Texas, A. B., they use lightning bolts. They also

use other symbols on them as well."           He stated the Arian Brotherhood is a "white

supremacist group. They believe that the Arian race is the supreme race . . . ." When

asked about the significance of the lightning bolt, he said, "The lightning bolt originates

back to World War II. The Germans or the Nazis used it. . . . It was adopted by Arians in

this aspect because they hated all of the races. . . ." He further stated that "the lightning

bolt . . . was . . . used . . . for the SS, the Germans, their elite group, and it just kind of went

from there onto the Arian Brotherhood and Arian white supremacists."

       Officer Lisowski said appellant had some Celtic or Viking-related tattoos on his

chest. Above his left hand, appellant had a "little tombstone, . . . and it has 'Rest in

Peace' with a little like 'SS' inside it." When the prosecutor asked him, "And the lightning

bolt is on the left wrist?", he said, "I believe so." He said the Viking is what most of the


                                                 2
Arian supremacists use. On cross-examination, Officer Lisowski testified he did not

know whether appellant was a gang member.

       During the punishment phase, defense counsel introduced into evidence

appellant's records from the Texas Department of Criminal Justice-Correctional

Institutions Division, Classification and Records. These records, which are marked as

defendant's exhibit 63 in the appellate record, show that appellant was received into the

Texas prison system on July 10, 2007. Under a section entitled "Marks and Scars

(SMT)," the records state, in relevant part: "TAT[1] L ARM, tat swastika, devils, skull,

lightning bolts, 'swp', left arm (sleeve)[.]" On the next line, the records state: "TAT R

ARM, tat swastika, fem fig, lightning blts, 'swp', rt arm (sleeve)[.]"

                                                  II. DISCUSSION

       In his sole issue, appellant contends the trial court erred by denying his motion for

mistrial    after    the     prosecutor       made      an   alleged   improper   comment    during

punishment-phase closing argument.

       1. Standard of Review

       "In reviewing a trial court's ruling on a motion for mistrial, an appellate court must

uphold the trial court's ruling if it was within the zone of reasonable disagreement."

Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007).                      "'Only in extreme

circumstances, where the prejudice is incurable, will a mistrial be required.'" Id. (quoting

Hawkings v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004)). "The standard of review

is abuse of discretion." Id.



       1
           "Tat" is an abbreviation for tattoo.
                                                        3
       2. Analysis

       During the State's punishment-phase closing argument, the prosecutor made the

following comments to the jury: "I want you to look at Defendant's Exhibit Number 63

very carefully. It tells you here he [appellant] has swastikas on him. Maybe he's not an

Arian Brother, maybe the evidence shows he's a Nazi, but I want you to take your time

and look at this." At that point, defense counsel objected that "[t]here's never been any

testimony that someone is a Nazi." The trial court overruled the objection. The trial

court also overruled defense counsel's requests for an instruction to disregard and

request for a mistrial.

       To be permissible, the State's jury argument must fall within one of the following

four general areas: (1) summation of the evidence; (2) reasonable deduction from the

evidence; (3) answer to argument of opposing counsel; or (4) plea for law enforcement.

Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim. App. 1992); Alejandro v. State, 493
S.W.2d 230, 231 (Tex. Crim. App. 1973). "'Logical deductions from evidence do not

permit within the rule logical deductions from non-evidence.'" Everett v. State, 707
S.W.2d 638, 641 (Tex. Crim. App. 1986) (quoting Berryhill v. State, 501 S.W.2d 86 (Tex.

Crim. App. 1973)). The court of criminal appeals "has long held that reference to facts

that are neither in evidence, nor inferable from the evidence is improper." Borjan v.

State, 787 S.W.2d 53, 57 (Tex. Crim. App. 1990). "[A] prosecuting attorney is permitted

in his argument to draw from the facts in evidence all inferences which are reasonable,

fair and legitimate, but he may not use the jury argument to get before the jury either

directly or indirectly, evidence which is outside the record." Id. In examining challenges


                                            4
to jury argument, we consider the remark in the context in which it appears. Gaddis v.

State, 753 S.W.2d 396, 398 (Tex. Crim. App. 1988).

        In this case, when considering the remark in the context in which it appears, the

prosecutor neither called appellant a Nazi nor compared him or his conduct to that of the

Nazis or a notorious criminal. "Comparing an accused or his acts to those of a notorious

criminal is considered an improper and erroneous interjection of facts not in the record

that is harmful to the accused."       Gonzalez v. State, 115 S.W.3d 278, 285 (Tex.

App.—Corpus Christi 2003, pet. ref'd) (holding that prosecutor's improper comparison

between accused and Osama bin Laden was improper) (citing Stell v. State, 711 S.W.2d
746, 748 (Tex. App.—Corpus Christi 1986, no pet.) (comparing accused to Lee Harvey

Oswald)); Brown v. State, 978 S.W.2d 708, 714 (Tex. App.—Amarillo 1998, pet. ref'd)

(comparing accused to Jeffrey Dahmer, John Wayne Gacey, and Ted Bundy). Here, the

prosecutor told the jurors that defendant's exhibit 63 "tells you here he has swastikas on

him."   Next, the prosecutor argued, "Maybe he's not an Arian Brother, maybe the

evidence shows he's a Nazi. . . ." Indeed, defendant's exhibit 63 showed appellant had

swastikas on his arms. The swastika is the recognized emblem used by the Nazis.

During closing argument, "a statement of matters within the realm of common knowledge"

is proper. Martinez v. State, 17 S.W.3d 677, 692 (Tex. Crim. App. 2000). Thus, the

prosecuting attorney's remarks constituted a reasonable, fair, and legitimate inference

from the facts in evidence.

        Accordingly, we hold that the trial court did not err by denying appellant's motion

for mistrial. See Wesbrook v. State, 29 S.W.3d 103, 115 (Tex. Crim. App. 2000) (stating


                                             5
that summation of, and reasonable deduction from, the evidence are proper areas of jury

argument). We hold the trial court did not abuse its discretion by denying the motion for

mistrial. The sole issue for review is overruled.

                                     III. CONCLUSION

       We affirm the trial court's judgment.




                                                    ROSE VELA
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2011.




                                               6